
	
		IV
		112th CONGRESS
		1st Session
		H. CON. RES. 84
		IN THE HOUSE OF REPRESENTATIVES
		
			November 3, 2011
			Ms. Lee of California
			 (for herself, Mr. Carnahan,
			 Mr. Honda,
			 Mr. Israel,
			 Mr. Grijalva,
			 Mr. Payne,
			 Mrs. Maloney,
			 Ms. Woolsey,
			 Ms. Speier, and
			 Mrs. Capps) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		CONCURRENT RESOLUTION
		Recognizing the disparate impact of climate
		  change on women and the efforts of women globally to address climate
		  change.
	
	
		Whereas the month of March is recognized as Women’s
			 History Month, and was celebrated in 2011 in accordance with the theme
			 Our History is Our Strength, during which time our Nation
			 highlights the contributions of women to events in history and contemporary
			 society;
		Whereas women in the United States and around the world
			 are the linchpin of families and communities and are often the first to feel
			 the immediate and adverse affects of social, environmental, and economic
			 stresses on their families and communities;
		Whereas the United Nations has recognized, as one of the
			 central organizing principles for its work, that “no enduring solution to
			 society's most threatening social, economic and political problems can be found
			 without the full participation, and the full empowerment, of the world's
			 women”;
		Whereas the United Nations Development Programme 2011
			 Human Development Report has emphasized that poverty-stricken communities
			 suffer the greatest harm from environmental degradation, requiring policies
			 that recognize the human right to a healthy environment;
		Whereas climate change is already forcing vulnerable
			 communities in developing countries to face unprecedented climate stress,
			 including water scarcity and drought, severe weather events and floods, which
			 can lead to reduced agricultural productivity, food insecurity, and increased
			 disease;
		Whereas climate change exacerbates issues of scarcity and
			 lack of accessibility to primary natural resources, forest resources, and
			 arable land for food production, thereby contributing to increased conflict and
			 instability, as well as the workload and stresses on women farmers, who are
			 estimated to produce 60 to 80 percent of the food in most developing
			 countries;
		Whereas women will disproportionately face harmful impacts
			 from climate change, particularly in poor and developing nations where women
			 regularly assume increased responsibility for growing the family’s food and
			 collecting water, fuel, and other resources;
		Whereas infectious disease epidemics, such as malaria, are
			 expected to worsen and spread due to variations in climate, putting women and
			 children without access to prevention and medical services at risk;
		Whereas food insecure women with limited socioeconomic
			 resources may be vulnerable to situations such as sex work, transactional sex,
			 and early marriage that put them at risk for HIV, STIs, unplanned pregnancy,
			 and poor reproductive health;
		Whereas conflict has a disproportionate impact on the most
			 vulnerable populations including women, and is fueled in the world’s poorest
			 regions by harsher climate, leading to migration, refugee crises, and conflicts
			 over scarce natural resources including land and water;
		Whereas it is predicted that climate change will lead to
			 increasing frequency and intensity of extreme weather conditions, precipitating
			 the occurrence of natural disasters around the globe;
		Whereas the direct and indirect effects of climate change
			 have a disproportionate impact on marginalized women such as refugee and
			 displaced persons, sexual minorities, religious or ethnic minorities,
			 adolescent girls, and women and girls with disabilities and those who are HIV
			 positive;
		Whereas recent studies indicate that women and children
			 are 14 times more likely to die than men during natural disasters;
		Whereas the relocation and death of women, and especially
			 mothers, as a result of climate-related disasters often has devastating impacts
			 on social support networks, family ties, and the coping capacity of families
			 and communities;
		Whereas women in the United States are also particularly
			 affected by climate-related disasters, as evidenced in the wake of Hurricane
			 Katrina in the Gulf Coast region, which displaced over 83 percent of
			 low-income, single mothers;
		Whereas the ability of women to adapt to climate change is
			 constrained by a lack of economic freedoms, property and inheritance rights, as
			 well as access to financial resources, education, family planning and
			 reproductive health, and new tools, equipment, and technology;
		Whereas, despite a unique capacity and knowledge to
			 promote and provide for adaptation to climate change, women often have
			 insufficient resources to undertake such adaptation;
		Whereas women are shown to have a multiplier effect by
			 using their income and resources, when given the necessary tools, to increase
			 the well being of their children and families, and thus play a critical role in
			 reducing food insecurity, poverty, and socioeconomic effects of climate change;
		Whereas women are often underrepresented in the
			 development and formulation of policy regarding adaptation to climate change,
			 even though they are often in the best position to provide and consult on
			 adaptive strategies; and
		Whereas the celebration of Women’s History Month,
			 coinciding annually with International Women’s Day on March 8, serves as a
			 yearly reminder of ongoing efforts to promote and protect the equal rights of
			 women as well as their equal participation in the political and economic
			 process: Now, therefore, be it
		
	
		That Congress—
			(1)recognizes the disparate impacts of climate
			 change on women and the efforts of women globally to address climate change;
			(2)encourages the use
			 of gender-sensitive frameworks in developing policies to address climate
			 change, which account for the specific impacts of climate change on
			 women;
			(3)recognizes the need for balanced
			 participation of men and women in climate change adaptation and mitigation
			 efforts, including in governance positions;
			(4)affirms its
			 commitment to support women who are particularly vulnerable to climate change
			 impacts to prepare for, build their resilience, and adapt to those impacts;
			(5)affirms its
			 commitment to empower women to have a voice in the planning, design,
			 implementation, and evaluation of strategies to address climate change so that
			 their roles and resources are taken into account;
			(6)affirms the commitment to include women in
			 economic development planning, policies, and practices that directly improve
			 conditions that result from climate change; and
			(7)encourages the
			 President to—
				(A)integrate a gender approach in all policies
			 and programs in the United States that are globally related to climate change;
			 and
				(B)ensure that those
			 policies and programs support women globally to prepare for, build resilience
			 for, and adapt to climate change.
				
